    •                                                                                                                                                                     I
                                                                                                                                                                         ,__,..,!I
        AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page I of!          !
•
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                        v.                                                   (For Offenses Committed On or After November I, 1987)



                              Alfonso Barros-Aguilar                                         Case Number: 2:19-mj-8513

                                                                                             James Anthony Johnson
                                                                                             Defendant's Attorney     --·~--   . -- ---   e--~--   ---.,_______ •-
        REGISTRATION NO. 66690298                                                                                                   Fi LED
        THE DEFENDANT:
         ~ pleaded guilty to count(s) 1 of Complaint
                                                                                                       FEB 2 6 2019
         D was found guilty to count(.-s~)----=------------------t--c-1Lt::E=RK=.=J=s=.=0=1s==T=f~,=c=T=;:c=;·~:d-~__::--
                                                                                           "rn 1TH cF<'< c1srn1cT OF Cl'
           after a plea of not guilty.                                                     BY                          'u;:- ·.J
           Accordingly, the defendant is adjudged guilty of such count( s), which involve the following offense( s):
        Title & Section                   Nature of Offense                                                                      Count Number(s)
        8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                            1

         D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~---....--~~~~



         D Count(s)                                                                           dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                       0 TIME SERVED                                G',.,.         1 I   ~,·                         days

         ~  Assessment: $10 WANED ~ Fine: WAIVED
         ~  Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                           charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Tuesday, February 26, 2019
                                         /)
                                                                                 Date of Imposition of Sentence
                                       ~~
                    --""'~~~/
        Received
                     DUSM
                                  .fl·
                                  :t
                                 .:




        Clerk's Office Copy                                                                                                                        2:19-mj-8513
